DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 12-13) and species of cutting tool with tool rotated (cutting tool claims 1-13, 15, 16 and tool is rotated claims 1-5, 7-16) in the reply filed on 22nd August 2022 is acknowledged. Claims 1-5, 7-10 and 12-13 read on group I and the two requirements of the species elected. The traversal is on the ground(s) that a search and examination of the entire application could be made without serious burden because the pending claims are sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because Group I in the restriction has a method to remove a coating in the substrate of a crankcase with a cutting tool that has adjustable cutting inserts, search would be in the B23B 29/03489 and Group II restriction is drawn to a grinding tool apparatus, where search is focused in the B24D 19/009 area. The traversal for the species of tool type restriction is found not to be persuasive because the cutting tool area is B23B 29/04 and the grinding tool area is B24D 19/009. 
The traversal for the species of machining process type restriction is also found not to be persuasive because the tool being rotated area is B23Q 5/00 and the workpiece being rotated area is B23B 3/04.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and is considered undue length.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-5, 7, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 9,109,276).
Regarding claim 1, Kanai et al. teaches: A method for removing a partial region (partial region #13 seen in fig. 3(d) is removed and formed into region #101 and #99 seen in fig. 3(e)) of a coating (#7) from a substrate (#1), wherein the partial region to be removed is removed by a machining process (Paragraph 38-41) such that the partial region of the coating to be removed is undercut (see fig. 3(e), where partial region #13 is undercut with coating #7), wherein to undercut the partial region of the coating to be removed, at least one machining tool (#19; Paragraph 38) rotating relative to the substrate about an axis of rotation is moved relative to the substrate (#19 rotates relative to substrate #1; Paragraph 25) along a direction of advancement (V) (the cutting tool #19 will move in a direction of advancement opposite the direction shown by arrow in fig. 4, in order to cut the partial region with the coating as seen in fig. 3(e) and explained in Paragraph 38-42) which runs parallel to a surface having the coating (see fig. 4 for perception, where #19 tool is parallel to surface #5 having coating #7 as seen in fig. 3(e)), wherein together with the coating, a substrate layer (see fig. 3(d) and (e), where a substrate layer of #1 in bore #3 is removed by tool #19 during the process to remove the coating #7 as mentioned in paragraph 44) directly adjacent to the coating is also removed and the tool, considered in the direction of advancement (V), penetrates deeper into the substrate than into the coating to be removed (Paragraph 44-45).
Regarding claim 2, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the machining tool is a cutting insert (#21; see fig. 4 and 5, where tool bit is seen to have a screw or bolt to hold the insert; Paragraph 25).

Regarding claim 3, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the direction of advancement (V) further runs parallel to the axis of rotation (see fig. 4 and 7, where the cutting tool #19 will move in a direction of advancement opposite the direction shown by arrow in fig. 4 parallel to axis of rotation of tool #19).

Regarding claim 4, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the substrate is a cylinder wall (#5) of a cylinder (#1) of a crankcase (#9), wherein the direction of advancement (V) runs in the axial direction of the cylinder (see fig. 4 and fig. 7).

Regarding claim 5, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the tool is held on a rotating spindle (#19 is rotated by spindle pointed at by #19).

Regarding claim 7, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the tool is adjustable (#19 tool is adjustable during direction of advancement seen in fig. 7) along the direction of advancement (V).

Regarding claim 9, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the tool is held such that a cutting edge (#23) of the tool provided for removing the coating runs obliquely (see fig. 5A and 7, where cutting edges have an angle with respect to direction of advancement angle shown in fig. 4) to the direction of advancement (V).

Regarding claim 10, Kanai et al. teaches the device of claim 1, Kanai et al. further discloses: wherein the removal of the partial region of the coating comprises a generation of a groove free of undercuts (see fig. 3(a) and 3(b), where fig. 3(a) shows a groove #3 free of under cuts and fig. 3(b) shows the partial region #13 that was removed), in a partial section of the partial region of the coating to be removed, wherein the groove is generated using a tool (see fig. 3(b), where bore #3 has a groove #13 and #15 are generated by a boring device, the boring device is different from tool used in fig. (e) to cut the coating #7; Paragraph 22) other than the tool provided for undercutting the partial region of the coating to be removed.

Regarding claim 13, Kanai et al. teaches the device of claim 10, Kanai et al. further discloses: wherein the removal of the partial region of the coating comprises a generation of an annular groove (#101a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 9,109,276) in view of Nille (DE 102009004337).
Regarding claim 8, Kanai et al. substantially discloses the device of claim 1, except Kanai et al. fails to directly disclose: wherein the substrate is adjustable along the direction of advancement (V).
In the same field of endeavor, namely machining workpiece devices, Nille teaches: wherein the substrate is adjustable (workpiece substrate #2 will clamped #14 in spindle #12 and be adjustable in the Z-direction #13, where direction of advancement of tool #3 is parallel; see fig. 7 and 8) along the direction of advancement (V).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping device of the substrate #1 of Kanai et al. so that the substrate is adjustable along the direction of advancement (V) as taught by Nille in order to be able to extend the workpiece, in the case that the tool reaches its maximum direction of advancement while machining and the workpiece still is not completely machined, and enable it to be axially extended to complete machining.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 9,109,276).
Regarding claim 12, the device of Kanai et al. discloses the invention of claim 9, except Kanai et al. fails to further disclose: wherein the tool is held such that a cutting edge of the tool provided for removing the coating runs at an angle of 30° to 60° to the direction of advancement (V).
It would have been an obvious matter of design choice to make cutting edge of the tool for removing the coating of Kanai et al. to run at an angle of 30° to 60° with respect to the direction of advancement (V) as desired for the purpose of allowing the cutting insert to be at an efficient angle that will effectively remove the coating and also have lower cutting forces in order to reduce the risks of vibrations that may damage the cutting inserts tool life, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiotani et al. (EP 2546503) teaches a method for machining a cylinder block similar to method for removing coating from a substrate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rottler et al. (US 2018/0074467) teaches a rotating and adjustable clamping device for a crankcase similar to method for removing coating from a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722